Citation Nr: 1760818	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2011, for the award of service connection for depressive disorder on the basis of clear and unmistakable error (CUE) in a March 2009 rating decision.

2.  Entitlement to an effective date earlier than March 25, 2014, for the award of 70 percent for depressive disorder, including on the basis of CUE in a March 2009 rating decision.  

3.  Entitlement to an effective date earlier than March 25, 2014, for the award of a total disability rating due to individual unemployability (TDIU), including on the basis of CUE in a March 2009 rating decision.

4.  Entitlement to an effective date earlier than March 24, 2014, for basic eligibility to Dependents' Educational Assistance (DEA) under Chapter 35, including on the basis of CUE in a March 2009 rating decision.

5.  Entitlement to a rating higher than 70 percent for depressive disorder.  

REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1976 to August 1980.

This appeal to the Board of Veterans' Appeals (Board) is from April 2015 and November 2016 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes the Veteran requested a hearing before a member of the Board in October 2015.  However, in April 2016, he withdrew that request and has not since asked for another personal hearing.  His request is considered withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2017).

The Board notes the Veteran's April 2017 brief in support of his appeal addresses issues that are not currently before the Board.  Specifically, claims related to his service-connected scars and acne.  These issues were addressed in the April 2015 rating decision, which the Veteran appealed in May 2015.  The statement of the case (SOC) was issued in October 2015.  He filed his formal appeal to the Board that same month.  Importantly, on his Form 9, he checked the box indicating that he was not appealing every issue listed in the SOC, and explicitly limited his appeal to "earlier effective date" and "mood disorder."  In broadly construing this submission, all of the effective date issues (that is, for an earlier effective date for the grant of 70 percent for his depressive disorder, for his TDIU, and for his DEA) and all of the mood disorder issues (that is, for a higher rating and for an earlier effective date for the higher rating for depressive disorder) were certified to the Board.  The Board carefully reviewed the file for suggestion that these issues were formally appealed within the period provided, or that the RO had acted in a manner to suggest to the Veteran that these claims were appealed, and did not find anything other than the April 2017 brief.  This brief falls well beyond the period for appeal.  Consequently, the claims for increased ratings for service-connected acne and scarring are not currently before the Board.  The Veteran is advised to file a claim for an increase for his acne and scarring. 

The Veteran has filed a notice of disagreement (NOD) to the November 2016 decision pertaining to CUE.  As pointed out in the Veteran's NOD, the specifics of his motion were not actually adjudicated.  This issue has been added for consideration and is being REMANDED to be addressed in an SOC, as discussed below.  Manlincon v. West, 12 Vet. App. 119 (1998).  

The Board has added the claim for an earlier effective date for basic eligibility for DEA benefits, as this claim was pending and formally appealed.  An earlier effective date for dependency benefits was granted, in an August 2015 decision, which the RO considered to be a "full grant" and closed the case.  However, as a TDIU may also entitle a claimant's dependents to DEA benefits (and in this case, basic eligibility for DEA benefits appears to be tied to the Veteran's TDIU award), this issue has not been fully granted, and is inextricably intertwined with the effective date of TDIU.  The Board has therefore added the issue for consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).    

In this decision, the Board is granting the Veteran's earlier effective date claims, establishing an effective date of January 15, 2013, for each.  Whether he is entitled to an even earlier date for his 70 percent rating for depressive disorder, TDIU, and for basic eligibility to DEA, however, are inextricably intertwined with whether there was CUE in the March 2009 rating decision that implicitly denied service-connection for an acquired psychiatric disability.  Therefore, these three issues are REMANDED along with the CUE claim.  His claim of entitlement to an increased rating for depressive disorder is also REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development, as discussed below.


FINDINGS OF FACT

1.  The Veteran's January 2014 status request is construed as a claim for increased ratings, TDIU, and DEA benefits.
 
2.  It is factually ascertainable that his depressive disorder caused social and occupational impairment with deficiencies in most areas since January 2013.

3.  It is factually ascertainable that his disabilities caused unemployability in January 2013.

4.  His disabilities are total and permanent in nature.


CONCLUSIONS OF LAW

1.  The Veteran filed an informal claim for increased ratings, received on January 3, 2014.  38 C.F.R. § 3.155 (2013).

2.  The criteria for an effective date of January 15, 2013, are met for the grant of 70 percent for depressive disorder.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.126-4.130, DC 9411 (2017).

3.  The criteria for an effective date of January 15, 2013, are met for the grant of a TDIU.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017).

4.  The criteria for an effective date of January 15, 2013, are met for basic eligibility to DEA benefits.  38 U.S.C.A. §§ 3510, 3512 (West 2014); 38 C.F.R. §§ 21.3021(a) (1)(iii) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective dates 

As a threshold matter, the Board finds the Veteran's claims pertaining to depressive disorder, TDIU, and DEA benefits have been pending since January 3, 2014.  See 38 C.F.R. § 3.400 (2017).  The current receipt date, as set by the RO, is March 25, 2014.  On January 3rd, 2014, the Veteran filed a request for a status report on the progress of claims that he thought were still pending, but which had been finally decided more than 60 days prior to his request (in September 2013).  In according the Veteran the benefit of the doubt and in attempting to maximize his benefits, the Board construes this status request as a claim for an increased rating and for a TDIU, which includes DEA benefits.  Although this statement does not explicitly "claim" entitlement to these benefits, it is clear from a review of the file that he thought his previous claims were still pending and that he had the intent to proceed with the claims.  At the time of his request, informal claims were permitted.  
See 38 C.F.R. § 3.155 (2013).  The issue of whether he timely appealed those claims previously was addressed in an April 28, 2014, administrative decision, which was not appealed, and therefore not before the Board.  

The effective date for an increased-rating of an already service-connected disability (as opposed to a newly service-connected disability) is generally set as the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  However, if it is factually ascertainable that an increase had occurred within the year prior to receipt of the claim, the effective date may be assigned on the date that it was ascertainable.  38 C.F.R. § 3.400(o).  

Therefore, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed.  38 C.F.R. § 3.400(o)(2).  Here, the period to review  for whether an earlier effective date is warranted for his 70 percent rating for depressive disorder starts from January 3, 2013, one year prior to the receipt of the status request filed in January 2014.  This is the earliest available effective date in the absence of clear and unmistakable error (CUE).  As mentioned, the Veteran has also filed a motion for CUE, which requires development and is discussed in more detail below.

The Veteran's depressive disorder is rated at 30 percent prior to March 25, 2014, and 70 percent thereafter, under DC 9435.  38 C.F.R. § 4.130 (2017).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

The Veteran argues that his 70 percent rating should be effective earlier than March 25, 2014.  

After review of the evidence, and in resolving doubt in the Veteran's favor, the Board finds that his symptoms for the year preceding his January 2014 claim to more closely approximate the level of 70 percent, and that the higher rating should be effective from January 15, 2013, the date of an assessment and intake for mental health and life services at the Reno VAMC.  38 C.F.R. §§ 4.3, 4.7.  In January 2013, the Veteran was recently released on parole, and immediately placed into a residential treatment center for substance abuse, although he had not used in nearly a year (due to incarceration).  It was noted that he had a history of not attending his mental health appointments.  He was homeless, but his mood was euthymic and he was acting appropriately.  In February 2013, his clinician recommended a higher level of care, as the Veteran required a monitor and an escort to help prevent him from relapsing.  He reported that he was trying to get out of an unhealthy relationship with a drug-user, and that he had no friends other than drug acquaintances.  He reported that he was close with his daughter who lived out of state, which is evident from the multiple statements in the file regarding her education and financial well-being.  The record also shows sporadic contact with his brother, who was likely not an available support for the Veteran.  By May 2013 he had missed a mental health therapy appointment.  His insight and judgment were assessed as fair.  At the July 2013 VA examination, he was noted to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective relationships, and impaired impulse control.  

Although the record appears to show somewhat mild symptoms in early 2013, the Board is resolving doubt in the Veteran's favor.  The Board notes the VA examinations of record, except for the March 2015 VA examination, all contain opinions that his substance abuse causes greater impairment than his depressive disorder that is related to his service-connected acne and scarring.  However, these opinions do not provide an adequate explanatory rationale for that opinion.  The March 2015 VA examiner indicated that it would require speculation to separate the effects of the two disabilities.  Further, his capacity for adjustment during periods of remission must be considered, and although his mood was euthymic in early 2013, he had depressed mood in July 2013.  See 38 C.F.R. § 4.126(a).  In April 2014, he was anxious, using pressured speech, and showing irritability.  He was preoccupied and showing possible delusional thinking.  His thought process was tangential.  He was hospitalized in May 2014 for homicidal ideation, at which time a drug urinalysis was negative for all screened drugs.  Indeed, it does not appear that he was a chronic substance user during the specific period on appeal, which tends to support the Veteran's argument that his substance abuse is not the source of his impairment.

Accordingly, the Board assigns an effective date of January 15, 2013, for the grant of 70 percent for depressive disorder.

The next issue is whether the Veteran's TDIU should also have the same effective date.  A claim for an increased rating is also a claim for a TDIU, when the record shows that the disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As of this decision, he meets the schedular requirements for eligibility for a TDIU starting from January 15, 2013.  See 38 C.F.R. § 4.16(a).  

As mentioned above, the record shows that his TDIU award was given the same effective date as his 70 percent rating for depressive disorder, March 25, 2014.  In the April 2015 decision that granted TDIU, it was explained that this effective date was chosen because that was the date he met the requirements and was also shown to be unemployable.  The record also shows the Veteran has not worked full-time since the early-2000's.  He occasionally does some part-time work as a stagehand, which qualifies as marginal and does not preclude his TDIU.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

Accordingly, the Board assigns an effective date of January 15, 2013, for the grant of TDIU, the same date assigned as the effective date of the grant of 70 percent for depressive disorder.  

The final inquiry is whether an earlier effective date for basic eligibility to DEA benefits is warranted.  As mentioned above, basic eligibility is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Here, the basic eligibility for DEA benefits was set at March 25, 2014, the date of his TDIU.  The RO found his disability to be permanent in nature.  The record reveals no reason to deviate from that finding.  

Accordingly, the effective date for basic eligibility to DEA benefits is set as January 15, 2013.


ORDER

An effective date of January 15, 2013, is granted for the effective date of the grant of 70 percent for depressive disorder.

An effective date of January 15, 2013, is granted for the effective date of the grant of TDIU.

An effective date of January 15, 2013, is granted for the effective date of the grant of basic eligibility to DEA benefits.


REMAND

The Veteran's remaining claims require additional development.

In regard to his motion for CUE, the September 2016 motion alleged that there was CUE in the March 2009 rating decision because the RO did not correctly apply 38 C.F.R. § 3.310 by secondarily service-connecting depressive disorder, which he argues would result in an earlier effective date for his 70 percent rating for depressive disorder, TDIU, and DEA benefits.  Rather, the November 2016 rating decision adjudicated whether earlier effective dates of service connection for acne and scarring were warranted on the basis of CUE.  The Veteran has filed a timely NOD.  Accordingly, this issue is remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 119 (1998).  
 
His other effective date claims, for dates earlier than assigned in the decision above, are inextricably intertwined with his claim for an earlier effective date for the grant of service connection for depressive disorder, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In regard to his rating for depressive disorder, the Veteran has argued that the VA examinations of record, specifically the 2013, 2015, and 2016 VA examinations, are inadequate.  (See Brief, received April 12, 2017).  He argues that the examiners did not adequately discuss or consider the severity of his skin, which causes his depressive disorder, or that he experienced extended periods of abstention from substance use.  In support, he points to May 2014 VA treatment records, wherein he flirted with the clinician, asked her personal questions, and, without solicitation, showed her the abscess on his buttocks, all while his cocaine use was in remission.  He also points to February and March 2017 VA treatment records wherein his treatment provider noted that he was continuing to have mood deregulation despite reportedly abstaining from cocaine use.  Further, the Veteran argues that the examiners that opined that it was possible to differentiate the symptoms caused by his substance abuse and his depressive disorder related to the skin did not fully support their findings with explanatory rationale, to which the Board agrees. Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran argues that his depressive disorder causes 100 percent disability, and an updated VA examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.
1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's motion to revise the March 2009 rating decision on the basis of CUE (see Motion, received September 29, 2016).  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  

2.  Schedule an appropriate examination for a report on the severity of the Veteran's depressive disorder, which is related to his service-connected skin disabilities.  The examiner is asked to review the claims file and medical records prior to the examination.  The examiner is asked to review the arguments posed by the Veteran in his April 2017 brief.

The Veteran is also diagnosed with cocaine and alcohol use disorders.  The examiner is asked to provide a detailed opinion, if possible, differentiating the symptoms caused by the service-connected disorder and the symptoms caused by the nonservice-connected disorders.  In forming this opinion, the examiner is asked whether there is interplay among the symptoms, and to discuss the impact of the substance abuse while his abuse was in remission.  If not possible to separate the effects the disabilities, which appear to cause similar symptoms, then so state.

The examiner is asked whether his depressive disorder causes total social and occupational impairment.  The Veteran has argued that the record shows grossly inappropriate behavior and lack of impulse control, even when not abusing substances (see, for example, VA treatment in May 2014, February and March 2017).  

The examiner is asked to support all opinions with explanatory rationale.  The examiner is asked to conduct a search of the relevant literature prior to opining, and also to conduct any necessary diagnostic testing.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


